DETAILED ACTION

 	The amendment filed June 6, 2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “the means for actuation is is selected”, as recited in the first two lines of claim 2, does not make grammatical sense thereby rendering the claim confusing.
 	There is no clear antecedent basis for “the partially resilient frame” as recited in lines 2 and 3 of claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 14-16, and 18-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Savran et al. (US-2013-0154292) in view of Hashiguchi et al. (US-7,849,515).
 	The publication to Savran et al. shows a micro-manipulator capable of manipulating a sample within a plane of the manipulator comprising a frame (11 or 31 or 51) that is entirely flexible (see paragraph [0054]), a location (63 or 110) for removable attachment to a manipulator (70 or 90), a pair of opposingly positioned projections (18,18), and a means for mechanical actuation in the form of a saddle portion (17 or 37 or 57) in combination with a spindle assembly (72,87) such that the actuation means operates within a common plane of the frame.  In other words, a central common plane extends through the frame, projections and actuation means.  The Savran et al. manipulator is not disclosed as being able to operate in out-of-plane manipulation of an object as now called for in claim 1.  Further the Savran et al. manipulator is not specifically disclosed as being formed “out of a single mold”.
 	However, it would have been an obvious choice of mechanical design to construct the Savran et al. manipulator (such as that shown in Figure 2, 3, 6, or 8) as a one-piece structure in order to reduce manufacturing costs.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.")	Regarding the use of a single mold to integrally manufacture the manipulator, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). 
 	Further, the Hashiguchi et al. patent shows an embodiment of a micro-sized manipulator in Figure 29(c) comprising a pair of opposing jaw portions (201,202) having integrally formed projections (201b,202b) that extend upwardly from the plane of the jaws such that an article can be gripped or otherwise manipulated in a plane spaced above the plane of the manipulator jaw portions (201,202).
  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide integrally formed, upwardly-directed projections on the gripping surfaces (14) of the Savran et al. manipulator, similar to those shown in Figure 29(c) of the Hashiguchi et al. patent, to enable the manipulator to grip a sample within the plane of the gripper or outside the plane of the gripper.  In regard to claims 16, 19, and 20, the Savran et al. manipulator is capable of gripping micro-sized samples such as biological cells (see paragraph [0074]) or micro-sized objects made of polymers.
Response to Arguments
 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. a manipulator that can perform a plurality of manipulation tasks including squeezing, gripping, grasping, rolling, stretching, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/21/2021